Matter of Mahmuda U. v Mohammed S. I. (2016 NY Slip Op 01762)





Matter of Mahmuda U. v Mohammed S. I.


2016 NY Slip Op 01762


Decided on March 15, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 15, 2016

Sweeny, J.P., Richter, Manzanet-Daniels, Gische, JJ.


486

[*1]In re Mahmuda U., Petitioner-Appellant,
vMohammed S. I., Respondent-Respondent.


Law Office of Cabelly & Calderon, Jamaica (Lewis S. Calderon of counsel), for appellant.
Tennille M. Tatum-Evans, New York, for respondent.

Order, Family Court, New York County (Monica Shulman, Referee), entered on or about September 12, 2014, which dismissed petitioner's motion to vacate a two-year consent order of protection that had been issued in her favor against respondent and to set the matter down for a hearing on the allegations in her family offense petition, unanimously affirmed, without costs.
The Referee properly dismissed petitioner's motion to vacate the order of protection, because petitioner did not show good cause for such relief (see Family Ct Act §§ 841[d]; 844). Petitioner, as movant, had the burden of establishing that her consent to the order of protection was not knowing and/or voluntary, in that it was given due to "fraud, collusion, mistake, accident, or some other similar ground"
(Matter of Nori-Alyce Y. v Mark Y., 100 AD3d 1116, 1117 [3d Dept 2012]; see also Matter of Gabriella R. [Mindyn S.], 68 AD3d 1487 [3d Dept 2009], lv dismissed 14 NY3d 812 [2010]). However, she acknowledged that she had told her counsel that she was not impaired and consented to the order of protection on the day it was entered, and her subsequent claims that her judgment was impaired due to medication and the extreme stress of being in the courtroom with respondent are insufficient to warrant vacating the consent order of protection.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 15, 2016
CLERK